DETAILED ACTION

The present application (Application No. 16/633,308), filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in reply to filing dated 23 January, 2020.
This Application is a national stage entry of PCT/JP2018/016992, with an International Filing Date: 04/26/2018.


Status of Claims

Claims 1-20, are pending and addressed below.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention

Claims 1-20, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claims 1, 19-20, recite the limitation: “character setting of the virtual agent”. However, it is not clear what Applicant is attempting to encompass with the above recitation since this expression is vague and indefinite and could have many meanings, including: (i) the qualities that make up someone’s personality, (ii) a person in a book, play, movie, etc, (iii) a letter, number, or symbol that is written, printed, or used in computer programs), and the specification as filed neither provides a definition nor an explanation for “character setting of the virtual agent”. It is therefore not clear what meaning is to be attached to the word “character”
For purposes of examining these claims, the limitation “character setting of the virtual agent” is taken to be in reference with a virtual agent personality. Appropriate clarification, indication of support and correction is required. The dependent claims inherit the deficiencies of the impendent claims.


Claim Rejections - 35 USC § 101
 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1: In the instant case, claim 19 is directed to a method, claims 1-18, are directed to a device, and claim 20 is directed to a product, therefore the claims are directed to statutory categories of invention.
Step 2A- Prong 1: The independent claims comprise steps of: acquiring advertisement information selected based on information related to virtual agent's virtual use of one or more products; and outputting an advertisement message including the information, the information being determined based on an attribute of the advertisement information and a character setting of the virtual agent, and being related to the virtual agent's virtual use of the product associated with the advertisement information. 
These claimed steps are steps of collecting/tracking advertisement information, virtual agent's virtual use of one or more products and character setting of the virtual agent; comparing and correlating this information representative of steps of analyzing data and making determinations; and displaying/presenting data. Such steps are abstract.
The independent claims are directed to a method and system for executing the method, for collecting data for the purpose of selecting and providing advertisements to a user with the assistance of a virtual agent. Accordingly, the claimed steps represent a method of organizing commercial interactions comprising advertising, marketing and sales activities, which falls within the “Certain Methods of Organizing Human Activity” abstract idea grouping, wherein all the claim steps can be seen as being part of the abstract idea of selecting and providing advertisements.
Step 2A- Prong 2: Additional elements include: “an information processing device comprising: an information acquisition unit and an output control unit”;  and “a virtual agent”.
These additional elements are recited at a high level of generality and the steps that they execute represent conventional functions which can be performed by a generic computer without any novel programming or improvement in the operation of the computer itself. These additional elements are merely invoked as tools to perform an abstract idea (mere instructions to apply the exception) as discussed in MPEP 2106.05(f). The internet/network and the virtual agent only represent a particular technological environment, merely a particular technical field of use to which the judicial exception is linked to. The virtual agent which is a bot or robot, likewise represents a particular technological environment that is used to merely correlate data that is stored in a database (see instant pars. 60-67).
Accordingly, the additional elements when the claim elements are viewed as a whole do not integrate the abstract idea into a practical application.
Step 2B: Based on the reasoning provided under Step 2A- Prong 2, the claims under Step 2B do not recite “significantly more” than the abstract idea. At this point, either under the “Certain Methods of Organizing Human Activity” grouping scenario where all the claim steps can be seen as being part of the abstract ideas, or under the “Mental Processes” grouping scenario, the analysis is terminated because the same analysis with respect to Step 2A Prong Two applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
It is noted, that virtual agents enabled with digital speech recognition technology have been old and well known for many years prior to the filing date of the instant invention. (https://en.wikipedia.org/wiki/Virtual_assistant).

The dependent claims have been considered. Additional limitations recited in the dependent claims include: further filtering criteria comprising additional conditional rules for comparing correlating data in order to select an advertisement; and executing these conditional rules (time conditions, context, history, date, name, proximity expiration date, a current date, scoring, based on a threshold).   
Claim 4 and its dependent claims recite speech recognition and other speech processing functionality., wherein as mentioned above, virtual agents enabled with digital speech recognition technology have been old and well known for many years prior to the filing date of the instant invention. (https://en.wikipedia.org/wiki/Virtual_assistant)
Claims 9-10 recite “probabilistically selected”, but this probabilistic feature is  recited at a high level of generality and the steps that they execute represent conventional functions which can be performed by a generic computer without any novel programming or improvement in the operation of the computer itself. These additional elements are merely invoked as tools to perform an abstract idea (mere instructions to apply the exception) as discussed in MPEP 2106.05(f).
Claims 16 and claim 17 recite additional elements such as “a voice recognition unit” and “a context specifying unit”, respectively.
 The additional elements are each functional generic computer components that perform the generic functions of processing, communicating and displaying, all common to electronics and computer systems. When considered as a whole, the same analysis with respect to Step 2A Prong Two and step 2B, apply to these additional elements. They cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
The dependent claims appear to merely only limit the application of the idea, and not add significantly more than the idea. Mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 19-20, are rejected under 35 U.S.C. 103 as being unpatentable over Yonezawa et al. (JP 2004110780) (hereinafter “Yonezawa0780”) in view of Zhang et al. (US 20180052664) (hereinafter “Zhang2664”).
Examiner’s note: For the purpose of examining the instant claims, a Google Patents, English machine translation of Yonezawa et al. (JP 2004110780) is used.

Regarding claims 1, 19-20, Yonezawa0780 discloses: 
A browsing assist device that assists a browser function of displaying on a browser screen based on page data, and a holding unit that holds data for defining characteristics of processing, and an advertisement indicating a provider of the advertisement. An advertisement target setting unit configured to set target data; and an advertisement provider indicated by the advertisement target data set by the advertisement target setting unit is accessed based on the data held in the holding unit to acquire the advertisement data. And a character control unit for adding a character image to the browser screen and outputting an advertisement corresponding to the advertisement data acquired by the advertisement access unit through the character image. Thus, according to the data for defining the characteristics of the processing, the advertisement source is accessed regardless of the instruction from the user, and the advertisement is output through the character image. (see at least Yonezawa0780, ¶7).
(a character setting of the virtual agent). The agent function indicates a reaction (character operation, message output) according to the content of the Web page through the character when the Web page is displayed by the browser function (see at least Yonezawa0780, fig. 5B, ¶19). Agent personality data (character setting as claimed) (see at least Yonezawa0780, fig. 5B, ¶22, 24, 26).
An agent function to be operated on a user PC 3 is controlled according to individuality based on the content set in agent character data 33 by an agent control part 32 (see at least Yonezawa0780, abstract). 

 (acquires advertisement information selected based on information related to virtual agent's virtual use of one or more products).
 (an output control unit which controls outputting of an advertisement message including the information, the information being determined based on an attribute of the advertisement information).
An advertisement part 52 provided to the agent control part 32 accesses an advertising origin (an advertisement server 8, an agent service server 5), acquires data about advertisement, displays it on a browser screen and in addition, outputs the advertisement through a virtual agent character image. (see at least Yonezawa0780, abstract).  Messages corresponding to the contents of the advertisement are obtained and displayed by the virtual agent (displayed together with the characters) (see at least Yonezawa0780, ¶29).  The advertisement unit 52 operates according to the personality, according to the agent personality data 33 in the agent data 15b, and acquires the data of the advertisement provided by the advertisement server 8 or the agent service server 5. The data acquired by the advertising unit 52 includes Web page data for the purpose of advertisement, and item data 54 related to an advertisement that can be added to the agent character and displayed. (see at least Yonezawa0780, fig. 25, ¶125).  Advertisement content is related to “tomato juice”, and a part representing a drink and message data of “this juice, umami!” In this case, as shown in FIG. 25 (a), the agent character displays as if the agent character is drinking and drinking, and displays a message such as the impression of drinking "this juice is good!". (see at least Yonezawa0780, fig. 25A, ¶129). Therefore the attribute of the advertisement (an attribute of the advertisement information) can be a drink genre and/or a taste quality of a drink.

(information processing device comprising: an information acquisition unit which; and an output control unit). System comprising computing devices, processors, servers, memory, computer readable media, interfaces and software instructions stored in memory that enable the system to execute the steps of the method over network communications and to enable interaction between participants and the system (see at least Yonezawa0780, fig. 1, ¶8-11).  (processor) (memory) (computer readable media).

Yonezawa0780 does not disclose: (based on information related to virtual agent's virtual use of one or more products).
Yonezawa0780 discloses: Past log analysis, therefore associated with previous experience (see at least Yonezawa0780, ¶23),
However Zhang2664 teaches the above limitation (see at least Zhang2664, ¶52, “For example, if the service virtual agent 1 142 is a customized version of a virtual sales agent developed based on a specific request for selling cars to buyers in a location having a severe climate including many snow storms”). Virtual agent profile (see at least Zhang2664, ¶74).
Zhang2664 teaches (advertisement message). Publishers selling the products/services for a company, publishers publishing advertisements for some products/services, or publishers that are utilizing the service virtual agent 1 142 to provide customer services (see at least Zhang2664, ¶52). Making different types of recommendations for products, services and information, etc., in a timely manner through real-time online dialogue systems on different platforms (see at least Zhang2664, fig. 3, ¶35, 37, 63).
It would have been obvious to one of ordinary skill in the art at the time of the invention, to modify Yonezawa0780 with Zhang2664 to further teach “based on information related to virtual agent's virtual use of one or more products”. One of ordinary skill in the art at the time of the invention would have been motivated to modify in this way, since then the virtual agent profile matching unit 606 may determine a virtual agent having the highest matching score (see at least Zhang2664, ¶74).

Regarding claim 2, Yonezawa0780 in view of Zhang2664 discloses: All the limitations of the corresponding parent claims (claims 1; respectively) as per the above rejection statements.
Yonezawa0780 discloses: Past log analysis, therefore associated with previous experience (see at least Yonezawa0780, ¶23),
However even if it could be argued that Yonezawa0780 does not explicitly teach: (a history of the virtual agent's virtual use).
Zhang2664 teaches the above limitation (see at least Zhang2664, fig. 3, ¶37, “The disclosed system can also learn and build/enlarge high quality answer knowledge base by identifying important frequent questions from historical conversational data and proposing new identified FAQs and their answers to be added to the knowledge base, which may be reviewed by human agents. The disclosed system can use the knowledge base and historical conversations for recommending high quality response messages for future conversation.”) 
It would have been obvious to one of ordinary skill in the art at the time of the invention, to modify Yonezawa0780 with Zhang2664 to further teach “a history of the virtual agent's virtual use”. One of ordinary skill in the art at the time of the invention would have been motivated to modify in this way, since the disclosed system can provide more effective products/services recommendations in the conversation (see at least Zhang2664, ¶37).

Regarding claim 3, Yonezawa0780 in view of Zhang2664 discloses: All the limitations of the corresponding parent claims (claims 1-2; respectively) as per the above rejection statements.
Yonezawa0780 further teaches: (advertisement information associated with the selected product). An advertisement part 52 provided to the agent control part 32 accesses an advertising origin (an advertisement server 8, an agent service server 5), acquires data about advertisement, displays it on a browser screen and in addition, outputs the advertisement through a virtual agent character image. (see at least Yonezawa0780, abstract). 
Messages corresponding to the contents of the advertisement are obtained and displayed by the virtual agent (displayed together with the characters) (see at least Yonezawa0780, ¶29).
The advertisement unit 52 operates according to the personality according to the agent personality data 33 in the agent data 15b, and acquires the data of the advertisement provided by the advertisement server 8 or the agent service server 5. The data acquired by the advertising unit 52 includes Web page data for the purpose of advertisement, and item data 54 related to an advertisement that can be added to the agent character and displayed. (see at least Yonezawa0780, fig. 25, ¶125).


Claims 4-7, 9-18, are rejected under 35 U.S.C. 103 as being unpatentable over Yonezawa et al. (JP 2004110780) (hereinafter “Yonezawa0780”), in view of Zhang et al. (US 20180052664) (hereinafter “Zhang2664”), and further in view of London et al. (US 20150142704) (hereinafter “London2704”).
Examiner’s note: For the purpose of examining the instant claims, a Google Patents, English machine translation of Yonezawa et al. (JP 2004110780) is used.

Regarding claim 4, Yonezawa0780 in view of Zhang2664 discloses: All the limitations of the corresponding parent claims (claims 1-3; respectively) as per the above rejection statements.
Yonezawa0780 does not disclose: (wherein the one of the one or more products is further selected based on context information including a last speech of a user who is an output target of the advertisement message).
However London2704 discloses:
Embodiments of an adaptive virtual intelligent agent ("AVIA") service (a virtual agent) are disclosed. It may include the functions of a human administrative assistant for an enterprise including customer support, customer relationship management, and fielding incoming caller inquiries. It may engage in free-form natural language dialogs. During a dialog, embodiments maintain the context and meaning of the ongoing dialog and provides information and services as needed by the domain of the application. Over time, the service automatically extends its knowledge of the domain (as represented in the Knowledge Tree Graphs) through interaction with external resources. Embodiments can intelligently understand and converse with users using free-form speech without pre-programmed deterministic sequences of questions and answers, can dynamically determine what it needs to know to converse meaningfully with users, and knows how to obtain information it needs. (see at least London2704, abstract).
An embodiment's dialog manager represents context and meaning in the form of a (fully or partially) instantiated Knowledge Tree Graph (KTG) or set of KTG's. Both the context of previous interactions with the caller as well as the context of the current interaction can be represented (see at least London2704, ¶93, 111) (information indicating a history of the virtual agent's virtual use) context information including a last speech of a user who is an output target of the advertisement message).
The speech input is processed by AVIA through its automatic speech recognition (ASR) engine shown in 106 which is comprised of a natural language processing engine in 109, comprising a grammar parser and syntax engine in 111, a speech-to-text (STT) engine 100, and a foreign language translation engine 123 that automatically converts AVIA's default language (e.g. English) into the foreign language of the caller 101 (if required). (see at least London2704, fig. , ¶143).
Actions include proactively send out marketing, advertising, and promotional materials (see at least London2704, fig. 1, ¶104).
System comprising computing devices, processors, servers, memory, computer readable media, interfaces and software instructions stored in memory that enable the system to execute the steps of the method over network communications and to enable interaction between participants and the system (see at least London2704, fig. 1, ¶142-151). (processor) (memory) (computer readable media).
It would have been obvious to one of ordinary skill in the art at the time of the invention, to modify the product and/or advertisement recommendation generated by a virtual agent based on textual conversation data between a user and a virtual agent in the combined system of Yonezawa0780 and Zhang2664, to further include speech conversation and speech recognition as taught by London2704.  One of ordinary skill in the art at the time of the invention would have been motivated to modify in this way, since speech input is a convenient way to input conversation without the need to write.

Regarding claim 5, Yonezawa0780 in view of Zhang2664 and London2704 discloses: All the limitations of the corresponding parent claims (claims 1-4; respectively) as per the above rejection statements.
Yonezawa0780 further teaches: (wherein one product associated with a keyword included in a voice recognition result of the speech is selected from the one or more products). 
The combined system of Yonezawa0780, Zhang2664 and London2704 as explained in the rejection of claim 4, teaches (a voice recognition result of the speech is selected from the one or more products). 
Yonezawa0780 further teaches: (a keyword). (see at least Yonezawa0780, ¶11, 73, 76, 78).

Regarding claim 6, Yonezawa0780 in view of Zhang2664 and London2704 discloses: All the limitations of the corresponding parent claims (claims 1-4; respectively) as per the above rejection statements.
Yonezawa0780 does not disclose: (wherein the context information further includes information indicating a time zone or a season at a time of the speech).
However London2704 teaches: Regarding an application for making reservations at a restaurant the AVIA dialog manager can fill the unfilled slots in an ongoing dialog in a dynamic and flexible order. The order may depend, for example, on previous interactions with the caller and other contextual information such as the time of day or season of the year (a season at a time of the speech). (see at least London2704, fig. , ¶92). 
It would have been obvious to one of ordinary skill in the art at the time of the invention, to modify the context information in the combined system of Yonezawa0780, Zhang2664 and London2704, further in view of London2704 to include a season at a time of the speech. One of ordinary skill in the art at the time of the invention would have been motivated to modify in this way, since Consequently, AVIA can intelligently interact with callers who may change the context of the dialog, provide information in a non-sequential order, and speak out of turn (before AVIA has completed its response) just as humans naturally communicate with one another. (see at least London2704, fig. , ¶92).

Regarding claim 7, Yonezawa0780 in view of Zhang2664 and London2704 discloses: All the limitations of the corresponding parent claims (claims 1-4; respectively) as per the above rejection statements.
Yonezawa0780 does not disclose: (wherein the one of the one or more products is further selected based on a number of times of advertising of each of the one or more products associated with the virtual agent).
Yonezawa0780 further discloses: (wherein the one of the one or more products is further selected based on a number of times of advertising of each of the one or more products associated with the virtual agent). (see at least Yonezawa0780, ¶30, “(number of advertisements),

Regarding claims 9-10, Yonezawa0780 in view of Zhang2664 and London2704 discloses: All the limitations of the corresponding parent claims (claims 1-4 and 7; respectively) as per the above rejection statements.
Yonezawa0780 does not disclose: 
(wherein the one of the one or more products is further selected based on preference information of the virtual agent).
(wherein the one of the one or more products is probabilistically selected based on a preference degree of the virtual agent related to each of the one or more products).
However Zhang2664 teaches the above limitation (see at least Zhang2664, fig. 6, ¶74, “The virtual agent profile matching unit 606 in this example may obtain profiles of different virtual agents from the virtual agent database 138. For example, the virtual agent database 138 may also store contextual information and metadata related to each virtual agent. A profile of a virtual agent may indicate what domain or service the virtual agent is associated with. Based on the obtained profiles, the virtual agent profile matching unit 606 may determine a matching score between each virtual agent's profile and the user's newly estimated intent. Then the virtual agent profile matching unit 606 may determine a virtual agent having the highest matching score (a preference degree of the virtual agent) (probabilistically selected based on a preference degree of the virtual agent) and send the information of the virtual agent and the highest matching score to the virtual agent redirection controller 608 for redirection control.”).
Based on machine learning (probabilistically selected) (see at least Zhang2664, fig. 10-11, ¶36-37, 41, 59).
Further, as explained in the rejection of claim 1 the system of Yonezawa0780 when modified by Zhang2664 (see at least Zhang2664, fig. 3, ¶35, 37, 52, 63), teaches: using the service virtual agent to provide customer services to select selecting products.
It would have been obvious to one of ordinary skill in the art at the time of the invention, to modify the combined system of Yonezawa0780, Zhang2664 and London2704, further in view of Zhang2664, to include preference information of the virtual agent and probabilistically selected preference degree of the virtual agent related to each of the one or more products by virtue of selecting a virtual agent whose profile is a match to the known intent (known preferences) of the user, since this modification ensures that the user intent is accurately properly represented.

Regarding claim 11, Yonezawa0780 in view of Zhang2664 and London2704 discloses: All the limitations of the corresponding parent claims (claims 1-4, 7 and 9; respectively) as per the above rejection statements.
Yonezawa0780 does not disclose: (wherein the output control unit causes an output unit to output a first message based on a comparison, and causes the output unit to output the advertisement message immediately after outputting the first message, the first message indicating that a subject changes, and the comparison being performed between a predetermined index value of the attribute of the advertisement information and a predetermined index value of the context information).  
Zhang2664 discloses:  In one embodiment, when the virtual agent determines that the user's intent has changed (a subject changes), the virtual agent may redirect the user to a different agent based on a virtual agent database 138 (see at least Zhang2664, ¶44). It follows from this that since a new virtual agent is now analyzing and addressing the conversation, and a new subject (a new topic) is now the topic of the dialog/conversation between a user and the agent, then a determination of “a new message” (a change of subject) has taken place (which is acknowledged by the system), and which triggered the selection of a new agent to address a new conversation analysis.
Zhang2664 further teaches: 
The virtual agent redirection controller 608 may compare (a comparison as claimed) the highest matching score with a threshold (predetermined index value of the attribute), and re-route the user to the virtual agent having the highest matching score when the highest matching score is larger than the threshold (see at least Zhang2664, ¶75).
Virtual agent (conversation bot) outputs (output) messages in the context of a conversation with a user (see at least Zhang2664, fig. 13A-13C, ¶101-110), and further teaches: Virtual agent outputs messages indicating a change (a subject changes) (see at least Zhang2664, fig. 13A-13C, ¶108, “In this example, based on chat user's input, the virtual agent may also generate warnings, e.g. a warning that city does not match with previous definition when the city provided by the chat user is not previously defined; or a warning that date has not been collected, when the virtual agent does not have the information about the date for the weather search.”).
As explained in the rejection of the parent claims, the system of Yonezawa0780 when modified by Zhang2664 (see at least Zhang2664, fig. 3, ¶35, 37, 52, 63) teaches: recommending a product to the user based on the user intent and based on the agent’s preference which is matched to the user’s preferences) following the analysis of the topic of the conversation.
As per above Zhang2664 teaches: outputting a first message indicating that a subject changes based on a comparison, which in turn causes the output of advertisement message immediately after outputting the first message. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention, to modify the combined system of Yonezawa0780, Zhang2664 and London2704, further in view of Zhang2664 to include performing a comparison according to a predetermined index value of the attribute to determine that a change of subject has taken place, and outputting a first message and then output of advertisement message immediately after outputting the first message.
One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since the claimed invention is merely a combination of old elements (outputting messages in the context of a conversation between a virtual agent and a user; a comparison; a predetermined index value of the attribute; determination of a subject change; a first message and an advertisement message following a first message), and in the combination each element merely would have performed the same function as it did separately. Since these old elements in Zhang2664 do not interfere with each other, nor they interfere with the combined system of Yonezawa0780, Zhang2664 and London2704, then, a person of ordinary skill in the art would have recognized that the results of the combination would be predictable.

Regarding claim 12, Yonezawa0780 in view of Zhang2664 and London2704 discloses: All the limitations of the corresponding parent claims (claims 1-4, 7, 9 and 11; respectively) as per the above rejection statements.
Yonezawa0780 does not disclose: (wherein when an absolute value is a predetermined threshold or more, the output control unit causes the output unit to output the first message and causes the output unit to output the advertisement message immediately after outputting the first message, the absolute value being an absolute value of a difference between the predetermined index value related to the attribute of the advertisement information and the predetermined index value related to the context information, and when the absolute value is less than the predetermined threshold, the output control unit causes the output unit to output the advertisement message without causing the output unit to output the first message, the absolute value being the absolute value of the difference between the predetermined index value related to the attribute of the advertisement information and the predetermined index value related to the context information).
Zhang2664 teaches: Conditional rules associated with the subject of a conversation and with product recommendations, such that changes (e.g., subject changes) are detected and accommodated by the logic of these conditional rules (see at least Zhang2664, fig. 13A-13C “you can set a condition if you want to change ..”
As explained in the rejection of claim 11, Yonezawa0780 (or Yonezawa0780 in view of Zhang2664 and London2704) when further modified by Zhang2664 teaches: In the course of a conversation the virtual agent selects and outputs a product recommendation, and further teaches: threshold determinations associated with a subject change may trigger a notification or a message, (whereas it is noted, in the absence of a change determination no such change message is generated).
Accordingly, in the context of Yonezawa0780 in view of Zhang2664 and London2704, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention, to output a change message when there is indeed a determination of change (above a threshold) prior to outputting a related advertisement and to not output a change message when there is indeed a determination of no change (below a threshold) prior to outputting a related advertisement, since this scenario of conditional rules is one of a finite number of predictable scenarios (a finite number of identified, predictable potential solutions) to the recognized need of applying conditional rules to determining change, and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.

Regarding claim 13, Yonezawa0780 in view of Zhang2664 and London2704 discloses: All the limitations of the corresponding parent claims (claims 1-4, 7, 9 and 11; respectively) as per the above rejection statements.
Yonezawa0780 in view of Zhang2664 and London2704) does not disclose: (wherein the output control unit causes the output unit to output a second message at a same time as or immediately after the outputting of the advertisement message, the second message indicating that the advertisement message is an advertisement).
However Examiner takes Official Notice that it is old and well known in the art, that in the context of the Federal Trade Commission Act’s prohibition on “unfair or deceptive acts or practices of March 2013, (https://www.ftc.gov/sites/default/files/attachments/press-releases/ftc-staff-revises-online-advertising-disclosure-guidelines/130312dotcomdisclosures.pdf) (see at least page 7 of 53), advertisements should be clearly represented as such, and in order to make a disclosure clear and conspicuous, advertisers should: 
“Repeat disclosures, as needed, on lengthy websites and in connection with repeated claims. Disclosures may also have to be repeated if consumers have multiple routes through a website” (page 5 of 53)
“Prominently display disclosures so they are noticeable to consumers, and evaluate the size, color, and graphic treatment of the disclosure in relation to other parts of the webpage” (page 5 of 53)
Accordingly, in the context of Yonezawa0780 in view of Zhang2664 and London2704, and given the facts known in the art at the time of the invention, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention, to output a second message at a same time as or immediately after the outputting of the advertisement message, the second message indicating that the advertisement message is an advertisement, since this scenario is one of a finite number of predictable scenarios (a finite number of identified, predictable potential solutions) to the recognized need of repeating disclosures and prominently displaying disclosures as mandated by the Federal Trade Commission, and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.

Regarding claim 14, Yonezawa0780 in view of Zhang2664 and London2704 discloses: All the limitations of the corresponding parent claims (claims 1-4, 7, 9 and 11; respectively) as per the above rejection statements.
As explained in the rejection of claim 11, Yonezawa0780 in view of Zhang2664 and London2704) teaches: (wherein the virtual agent is a virtual agent which is making conversation with the user).

Regarding claim 15, Yonezawa0780 in view of Zhang2664 and London2704 discloses: All the limitations of the corresponding parent claims (claims 1-4, 7, 9, 11 and 13-14; respectively) as per the above rejection statements.
Yonezawa0780 further teaches: (the advertisement message includes a name of the product associated with the advertisement information). It is also assumed that the advertisement content is related to “tomato juice”, and a part representing a drink and message data of “this juice, umami!” are acquired as item data. (see at least Yonezawa0780, fig. 25A, ¶129),
Yonezawa0780 does not disclose: (date information of the virtual agent's virtual use of the product).
However London2704 discloses: Date information (see at least London2704, ¶212, 215, 227, 238). Following local context analysis, AVIA will perform physical context analysis (date, time of day, user's location, etc.) (see at least London2704, ¶212).
It would have been obvious to one of ordinary skill in the art at the time of the invention, to modify the product and/or advertisement recommendation generated by a virtual agent based on textual conversation data between a user and a virtual agent in the combined system of Yonezawa0780 and Zhang2664, to further include a date information as taught by London2704.  One of ordinary skill in the art at the time of the invention would have been motivated to modify in this way, since date information enhances the relevance of the information presented by the virtual agent to the user.

Regarding claim 16, Yonezawa0780 in view of Zhang2664 and London2704 discloses: All the limitations of the corresponding parent claims (claims 1-4, 7, 9, 11 and 13-15; respectively) as per the above rejection statements.
Yonezawa0780 does not disclose: (a voice recognition unit which recognizes a voice of the collected speech of the user).
(and a storage unit which stores voice data of the speech of the user and a voice recognition result of the speech).
However London2704 discloses:
(a voice recognition unit). Speech recognition engine (see at least London2704, fig. 1, “106”, ¶142-151).
The speech input is processed by AVIA through its automatic speech recognition (ASR) engine shown in 106 which is comprised of a natural language processing engine in 109, comprising a grammar parser and syntax engine in 111, a speech-to-text (STT) engine 100, and a foreign language translation engine 123 that automatically converts AVIA's default language (e.g. English) into the foreign language of the caller 101 (if required). (see at least London2704, fig. 1 , ¶143).
The caller's information, voice print, and the associated KTG for the caller is stored in a customer relationship management (CRM) database 332 for future use (see at least London2704, fig. 3B, ¶159-160).
Actions include proactively send out marketing, advertising, and promotional materials (see at least London2704, fig. 1, ¶104).
It would have been obvious to one of ordinary skill in the art at the time of the invention, to modify the product and/or advertisement recommendation generated by a virtual agent based on textual conversation data between a user and a virtual agent in the combined system of Yonezawa0780 and Zhang2664 and London2704, further in view London2704 to include speech conversation, speech recognition and storage of  voice data of the speech of the user and a voice recognition result of the speech.  One of ordinary skill in the art at the time of the invention would have been motivated to modify in this way, since speech input is a convenient way to input conversation without the need to write, and storing speech data is an efficient biometric identifying data about the user..

Regarding claim 17, Yonezawa0780 in view of Zhang2664 and London2704 discloses: All the limitations of the corresponding parent claims (claims 1-4, 7, 9, 11 and 13-16; respectively) as per the above rejection statements.
In particular, the combination of Yonezawa0780 in view of Zhang2664 and London2704 formulated at least in the rejections of claims 1 and 4, as explained above, teaches: (wherein the output control unit determines the advertisement message based on the attribute of the advertisement information and the character setting of the virtual agent, and causes the output unit to output the determined advertisement message).

Regarding claim 18, Yonezawa0780 in view of Zhang2664 and London2704 discloses: All the limitations of the corresponding parent claims (claims 1-4, 7, 9, 11 and 13-17; respectively) as per the above rejection statements.
Yonezawa0780 does not disclose: (a context specifying unit which specifies the context information based on the collected speech of the user; and a product selection unit which selects the one of the one or more products based on the information related to the virtual use of the one or more products and the context information, wherein the information acquisition unit acquires the advertisement information associated with the product selected by the product selection unit).
However London2704 discloses:
(a context specifying unit). Context and meaning engine (see at least London2704, fig. 1, “112”, ¶96, 141-151).
(context information based on the collected speech of the user). (see at least London2704, fig. 4, ¶93, 111, 200-215)
(product selection unit which selects the one of the one or more products based on the information related to the virtual use of the one or more products). (advertisement information associated with the product selected by the product selection unit). (see at least London2704, fig. 1, ¶104). In particular London2704 discloses: teaches making recommendations based on speech and context (see at least London2704, fig. 1, ¶214).
 It would have been obvious to one of ordinary skill in the art at the time of the invention, to modify the product and/or advertisement recommendation generated by a virtual agent based on textual conversation data between a user and a virtual agent in the combined system of Yonezawa0780 and Zhang2664, to further include selecting a product based on context and speech and acquiring the advertisement information associated with the product.
Per above, the combined system of Yonezawa0780 and Zhang2664 teaches a “base” method (device, method or product) for advertisement/product recommendation generated by a virtual agent; and London2704 teaches a “comparable” method for advertisement/product recommendation generated by a virtual agent, which offers the improvement of further making an advertisement/product selection based on context and speech data.
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the combined system of Yonezawa0780 and Zhang2664 and London2704 previously formulated in the rejection of the parent claims; further in view of London2704; to include selecting a product based on context and speech and acquiring the advertisement information associated with the product. One of ordinary skill in the art at the time of the invention would have been motivated to expand the in this way, since doing so is applying a known technique (making an advertisement/product selection based on context and speech data) to improve a similar method (selecting a product based on context and speech and acquiring the advertisement information associated with the product) in the same way, wherein this improved functionality is a predictable result within the capabilities of one of ordinary skill in the art.


Claim 8, is rejected under 35 U.S.C. 103 as being unpatentable over Yonezawa et al. (JP 2004110780) (hereinafter “Yonezawa0780”), in view of Zhang et al. (US 20180052664) (hereinafter “Zhang2664”), further in view of London et al. (US 20150142704) (hereinafter “London2704”), and further in view of Shady et al. (US 20140201005) (hereinafter “Shady1005”).
Examiner’s note: For the purpose of examining the instant claims, a Google Patents, English machine translation of Yonezawa et al. (JP 2004110780) is used.

Regarding claim 8, Yonezawa0780 in view of Zhang2664 and London2704 discloses: All the limitations of the corresponding parent claims (claims 1-4; respectively) as per the above rejection statements.
Yonezawa0780 does not disclose: (wherein one product whose number of times of advertising is least among the one or more products is selected).
Yonezawa0780 further discloses: (number of advertisements) (see at least Yonezawa0780, ¶30)
Shady1005 further discloses: Active advertisement file that has been retrieved the least number of times is picked up by the selection module 28 (see at least Yonezawa0780, fig. 3, 4A-4B, ¶27, 31). More particularly, the active advertisement file that has been retrieved the least number of times is picked up by the selection module.
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the combined system of Yonezawa0780 and Zhang2664 and London2704 previously formulated in the rejection of the parent claims; further in view of Shady1005; to include selecting a product one product whose number of times of advertising is least among the one or more products. One of ordinary skill in the art at the time of the invention would have been motivated to expand the in this way, since doing so minimizes saturating a user with overexposure of the same or similar advertisement.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO IOSIF whose telephone number is (571) 270-7785.  The examiner can normally be reached on  Tue-Thu, 9:00am-4:00pm teleworking.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mario C. Iosif/Primary Examiner, Art Unit 3681